Citation Nr: 0008853	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $5,518, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 until he was 
killed in action in June 1987.  The appellant is his widow.  
This appeal arises from a January 1995 decision of the 
Committee on Waivers and Compromises of the Oakland, 
California RO.  This case was before the Board in August 1997 
when it was remanded for additional development.


FINDINGS OF FACT

1.  By letter dated in December 1987, the appellant was 
notified that she had been awarded VA DIC benefits as the 
unremarried widow of the veteran.  Benefits were awarded for 
the appellant and her two children from July 1987.  Enclosed 
with the notification of her award was VA Form 21-8765, 
wherein it is stated that payments for the surviving spouse 
would be discontinued upon remarriage.

2.  The appellant was notified by correspondence dated in 
July 1989 that a surviving spouse's entitlement to DIC 
generally ends with remarriage, and that she was responsible 
for reporting any change in her marital status.

3.  There is no evidence of record to show that the appellant 
informed the VA of her remarriage prior to December 1993.

4.  In a letter dated in November 1993 received by the RO on 
December 1, 1993, the appellant notified the VA that she had 
remarried in July 1993.

5.  By letter dated in March 1994, the appellant was informed 
that her DIC benefits were adjusted effective from July 1993.  
She was advised that the VA had received a letter from her 
dated in November 1993, wherein she stated that she had 
remarried in July 1993.  This retroactive adjustment created 
an overpayment of $5,518.

6.  The VA had significant information associated with the 
record in December 1993 demonstrating that the had remarried 
in July 1993.  The VA failed to act on this information in a 
timely manner.

7.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment of $2,178, for the 
period of December 1993 through February 1994, was created.  
The overpayment of DIC benefits in the amount of $2,178 was 
the result of sole administrative error.

8.  In May 1998, a financial status report (FSR) was received 
from the appellant wherein she reported a monthly net income 
of $5,700 and monthly expenses of $5,146.

9.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

10.  The appellant was at fault in creating the overpayment 
of DIC benefits in the amount of $3,340, for the period of 
July 1993 through November 1993, as she was notified that a 
surviving spouse's entitlement to DIC benefits ends upon 
remarriage, yet she continued to accept DIC payments at the 
same rate following her July 1993 remarriage.  However, the 
appellant's fault is mitigated to a large extent by the 
appellant's attempts to notify the VA of her remarriage, 
despite the fact that her letters were apparently not 
received by the VA and are not of record. 

11.  Recovery of the overpayment of pension benefits would 
not create an undue financial hardship and would not defeat 
the purpose of the intended benefit.

12.  Failure to recover the overpayment would result in 
unjust enrichment of the appellant.

13.  It has not been alleged or shown that reliance on the 
appellant's DIC benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation. 


CONCLUSIONS OF LAW

1.  The overpayment of DIC benefits in the amount of $2,178, 
for the period of December 1993 through February 1994, was 
based solely on administrative error on the part of the VA; 
therefore the overpayment in the amount of $2,178 was not 
properly created.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. § 3.500 (1999).

2.  Recovery of the remaining overpayment of DIC benefits in 
the amount of $3,340, for the period of July 1993 through 
November 1993, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record indicates that the appellant was 
awarded VA DIC benefits as the unremarried widow of the 
veteran.  Benefits were awarded for the appellant and her two 
children from July 1987.  Enclosed with the notification of 
her award was VA Form 21-8765, wherein the surviving spouse 
is advised that payments would be discontinued upon 
remarriage.  Furthermore, in the event of a remarriage, the 
recipient is advised not to endorse any checks made payable 
to her as the veteran's surviving spouse, but to return such 
checks with a statement showing the date of the remarriage.

The appellant was notified by correspondence dated in July 
1989 that a surviving spouse's entitlement to DIC generally 
ends with remarriage, and that she was responsible for 
reporting any change in her marital status.

In a letter dated in November 1993 and received by the VA in 
December 1993, the appellant stated that she remarried on 
July 2, 1993.  She further stated that she had sent the VA 
"an identical letter in July 1993," but received no 
response.  The appellant indicated that her two children 
wished to continue to receive DIC benefits, and requested 
that the VA "process any adjustments that need to be made as 
soon as possible."

By letter dated in March 1994, the appellant was informed 
that her DIC benefits were adjusted effective from July 1993.  
She was advised that the VA had received her letter wherein 
she stated that she had remarried in July 1993; therefore, 
she was being removed from the DIC award from the first of 
the month in which she remarried.  The retroactive adjustment 
of her DIC benefits created an overpayment of $5,518.

In April 1994, the appellant requested a waiver of 
overpayment.  The appellant maintained that she had mailed a 
letter notifying the New York, New York RO of her remarriage 
in "the first or second week of July in 1993."  She stated 
that she "never heard anything from the VA.  So again, in 
Sept(ember) 1993, (she) wrote another letter" to the New 
York, New York RO.  After receiving no response, she sent a 
certified letter San Francisco, California RO in November 
1993.  The appellant stated that she was notified of the 
overpayment in March 1994.  She requested a waiver not "on 
the grounds of financial hardship, but rather on the grounds 
that [she] did more than [her] responsibility warranted in 
trying to notify the VA of [her] marriage."

During an October 1994 hearing before the Committee, the 
appellant testified that, when she decided to remarry July 
1993, she contacted both the Social Security Administration 
and VA to inform both those agencies.  She stated that while 
she heard back from Social Security, she never heard back 
from the VA.  The appellant stated that she again attempted 
to contact the VA about her remarriage in September 1993 and 
November 1993, "not because [she] knew [she] was creating an 
overpayment but because [she] wanted to do the proper thing 
and notify [VA] of [her] remarriage."  She further testified 
that she always received her VA benefits via direct deposit, 
and "never knew how much was supposed to be for [her] and 
how much was supposed to be for each of [her] two children."  
She stated that had she "ever had a clear-cut answer that 
[the money] was divided in thirds then [she] would have set 
aside one third of the money [she] had been receiving which 
would have been for [herself] knowing that [she] would have 
to pay [VA] back."  In addition, the appellant testified 
that she did not know that her remarriage would affect her 
DIC benefits.

In a January 1995 decision, the Committee found the appellant 
to be at fault as a result of continuing to accept DIC 
benefits checks to which she was not entitled.  The Committee 
further found that failure to recover the overpayment would 
result in unjust enrichment of the appellant.

In April 1995, the appellant filed a notice of disagreement.  
It was contended that the appellant notified the VA of her 
remarriage on several occasions in July 1993, September 1993, 
and November 1993; however, the VA did not adjust her 
benefits until March 1994.

In an August 1997 Remand, the Board directed, among other 
developments, the RO to contact the appropriate personnel at 
the New York, New York RO in order to determine whether that 
office received written correspondence in July and September 
1993 from the appellant regarding her remarriage on July 2, 
1993.

An April 1998 report of contact states that "after a 
diligent search of all likely areas, there is no material at 
the (New York) RO pertaining to the veteran or the appellant 
in this case."

In May 1998, the appellant forwarded a FSR.  The report 
showed a monthly net income of $5,700.  She also reported 
monthly expenses of $5,146, including $2,450 for rent or 
mortgage payment, $500 for food, $360 for utilities and heat, 
and $1,836 for other living expenses, including insurance, 
transportation, clothing, and tuition.  She reported that she 
had no debts.  She reported assets of $12,000 in cash, 
$500,000 in mutual funds, $10,000 in household furnishings, 
and a 1992 Chrysler van of undetermined value. 

Analysis

Initially, the Board must determine whether the debt was 
properly created.  For an improper creation of the 
overpayment, there would have to be evidence that the 
appellant was legally entitled to the DIC benefits paid to 
her during the overpayment period; or if she was not legally 
entitled to the DIC benefits paid, then it must be shown that 
VA was solely responsible for the erroneous payment of excess 
benefits.  In that regard, the appellant was paid DIC 
benefits under the provisions of 38 U.S.C.A. § 1310 which 
provides that benefits will be paid to the surviving spouse 
of a veteran if certain requisite criteria concerning the 
circumstances of death are met.  The term "surviving spouse" 
means, in pertinent part, a person who was the spouse of a 
veteran at the time of the veteran's death and who has not 
remarried.  38 U.S.C.A. § 101(3).  With her remarriage, the 
appellant no longer met the criteria for payment of DIC; thus 
to this extent the overpayment was properly created.  

With respect to the effective date for termination of 
benefits, 38 C.F.R. § 3.502(b) provides that if an erroneous 
award is based on an act of commission or omission by a payee 
or with the payee's knowledge, the effective date of the 
reduction or termination of benefits will be the effective 
date of the award or the day preceding the act, whichever is 
later, but not prior to the date entitlement ceased.  If the 
erroneous award is based solely on administrative error or 
error in judgment, the effective date will be the date of 
last payment.  

In the case at hand, it is clear that the VA had significant 
information associated with the record on December 1, 1993 
demonstrating that the appellant had remarried.  A letter 
from the appellant, stating that she had remarried in July 
1993, was received by the RO on December 1, 1993.  This 
demonstrates that the RO should have known that the appellant 
had remarried and was no longer entitled to DIC benefits.  
However, the RO did not adjust the appellant's DIC benefits 
until March 1994, more than three months later, creating an 
overpayment of $2,178 for the period of December 1993 through 
February 1994.

Moreover, there is no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances in which the overpayment in the 
amount of $2,178 was created.  In fact, as noted above, she 
informed the RO of her remarriage by letter received in 
December 1993.  The Board finds that the creation of the 
overpayment of $2,178 is improper in that the RO knew of the 
appellant's remarriage as of December 1, 1993 yet did not 
adjust her DIC benefits in a timely manner.

The Board finds that the appellant was without fault in this 
erroneous award after she notified VA of her remarriage by 
letter received in December 1993.  This coupled with the RO's 
failure to act in a timely manner following receipt of 
pertinent information leads to the conclusion that the 
overpayment in the amount of $2,178 was the result of sole 
administrative error.  38 C.F.R. § 3.500.  Therefore, the 
actual overpayment of benefits is reduced to $3,340, for the 
period of July 1993 through November 1993.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
DIC benefits in the amount of $3,340 is warranted on the 
basis of equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt for 
the period of July 1993 through November 1993 because she 
could have averted the overpayment for those months.  The 
appellant was notified on at least two occasions (December 
1987 and July 1989) that a surviving spouse's entitlement to 
DIC benefits ends upon remarriage.  The record shows that the 
appellant continued to accept DIC payments at the same rate 
following her July 1993 remarriage.  However, it is also 
noteworthy that in a letter received by the VA in December 
1993, the appellant stated that she had remarried and that 
she had sent a letter in July 1993 informing the VA of her 
remarriage.  On several occasions the appellant indicated 
that she informed the VA of her remarriage by letters dated 
in July 1993 and September 1993.  The appellant may have very 
well sent these letters; however, the letters were apparently 
not received by the VA and are not of record.  As a 
consequence, the Board notes that the fault of the appellant 
is mitigated to a large extent by the above circumstances.  
Therefore, the impact of fault as a factor in the equity and 
good conscience standard is minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The most recent information concerning the appellant's 
assets, income, and expenses was submitted in May 1998.  The 
FSR shows that the appellant's monthly net income was $5,700.  
The appellant reported total monthly expenses of $5,146, 
including $2,450 for rent or mortgage payment, $500 for food, 
$360 for utilities and heat, and $1,836 for other living 
expenses, including insurance, transportation, clothing and 
tuition.  She reported assets of $12,000 in cash, $500,000 in 
mutual funds, $10,000 in household furnishings, and a 1992 
Chrysler van of undetermined value.  She also reported that 
she had no debts.  The net monthly income exceeded the net 
monthly expenses by $554.

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would not render the appellant unable to provide for 
life's basic necessities.  The FSR shows a monthly surplus 
together with $500,000 in a mutual fund.  In view of these 
facts, no financial hardship would result upon recovery of 
the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the appellant has remarried and is no longer 
entitled to DIC benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she was not entitled.  To allow 
her to profit by retaining money erroneously paid as a result 
of her own fault under these circumstances would clearly 
constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that the appellant had relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.

In sum, it appears that the preponderance of the evidence 
favors a denial for waiver of recovery of the remaining 
$3,340 overpayment for the period of July 1993 through 
November 1993.  The Board concludes that the appellant was at 
fault in the creation of the debt for the period of July 1993 
through November 1993 as she was notified that a surviving 
spouse's entitlement to DIC benefits ends upon remarriage, 
yet she continued to accept DIC payments at the same rate 
following her July 1993 remarriage.  However, the appellant's 
fault is mitigated to a large extent by the appellant's 
attempts to notify the VA of her remarriage, despite the fact 
that her letters were apparently not received by the VA and 
are not of record.  In addition, the recovery of this debt 
would not result in severe financial hardship to the 
appellant and would not defeat the purpose of the intended 
benefit.  Moreover, failure to recover the overpayment would 
result in unjust enrichment of the appellant.  Finally, it 
has not been alleged or shown that reliance on the 
appellant's DIC benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.  As 
the preponderance of the evidence favors the conclusion that 
waiver of recovery of the overpayment be denied, the doctrine 
of giving the appellant the benefit of the doubt is not for 
application in this case.


ORDER

The overpayment of VA DIC benefits in the amount of $2,178 
was not properly created; and to that extent the amount of 
the overpayment is reduced by $2,178 and the appeal is 
granted.

Entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $3,340 is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


